NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
              __________________________

                 STANLEY R. SILER,
                  Plaintiff-Appellant,

                           v.
                  UNITED STATES,
                  Defendant- Appellee.
              __________________________

                      2011-5017
              __________________________

    Appeal from the United States Court of Federal
Claims in Case No. 10-CV-134, Judge Francis M. Allegra.
              ___________________________

                 Decided: April 7, 2011
             ___________________________

   STANLEY R. SILER, of Salem, Oregon, pro se.

    ALEXIS J. ECHOLS, Trial Attorney, Commercial Litiga-
tion Branch, Civil Division, United States Department of
Justice, of Washington, DC, for defendant-appellee. With
her on the brief were TONY WEST, Assistant Attorney
General, JEANNE E. DAVIDSON, Director, and DONALD E.
KINNER, Assistant Director.
               __________________________
SILER   v. US                                             2


 Before BRYSON, MOORE, and O’MALLEY, Circuit Judges.
PER CURIAM.

    Stanley R. Siler appeals from an order of the United
States Court of Federal Claims dismissing his complaint,
in which he alleged copyright infringement by the United
States.

    In a previous case, the Court of Federal Claims dis-
missed a similar action brought by Mr. Siler as barred by
res judicata and for failure to state a claim upon which
relief could be granted. Siler v. United States, No. 09-167
(Fed. Cl. July 10, 2009), aff’d, 363 F. App’x 750 (Fed. Cir.
2010). In its order disposing of that case the court noted
that Mr. Siler had filed numerous similar actions, includ-
ing four different actions in the Court of Federal Claims
asserting copyright infringement. In light of the numer-
ous and redundant actions filed by Mr. Siler, the court
directed Mr. Siler to obtain advance written permission
from the court before filing any actions relating to the
allegations raised in that case.

    Notwithstanding the trial court’s order in that case,
Mr. Siler filed this action without seeking or obtaining
advance written permission from the court. The court
found that the allegations in this case are similar to those
made in Mr. Siler’s earlier dismissed complaints. The
court therefore dismissed the complaint.

    Mr. Siler has not challenged the propriety of the trial
court’s earlier order requiring him to obtain written
permission to file any new action relating to the subject
matter of his previous copyright infringement complaints.
Nor has he suggested that he complied with that order or
attempted to comply with it. We conclude that the trial
court acted lawfully in requiring Mr. Siler to obtain
3                                                SILER   v. US


advance written permission to file new actions relating to
the same subject matter, particularly in light of his prac-
tice of repeatedly raising the same claims in successive
actions. See Siler v. United States, No. 08-099, 2008 WL
1991170, at *1-2 (Fed. Cl. Mar. 6, 2008) (collecting cases),
aff’d, 296 F. App’x. 32 (Fed. Cir. 2008). Mr. Siler’s com-
plaint in this case was clearly related to the subject
matter of his prior actions, and his act of filing that
complaint without obtaining prior permission from the
court therefore plainly violated the court’s earlier order.
Accordingly, we uphold the order of the Court of Federal
Claims dismissing Mr. Siler’s complaint.

                       AFFIRMED